DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of Group I (Claims 1-13) in the reply filed on 7/18/2022 is acknowledged.  The traversal is on the ground(s) that examination of both species together would place very little burden on the Examiner.  This is not found persuasive because one invention pertains to redistribution layers, which are separately classified. The search and consideration in these additional subclasses would constitute a serious additional burden.
The requirement is still deemed proper and is therefore made FINAL.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6 and 13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claims 6 and 13 are drawn to both an apparatus and the method steps of using the apparatus, and are therefore properly rejected as being indefinite. See MPEP 2173.05 (p) as cited below. 
II. PRODUCT AND PROCESS IN THE SAME CLAIM
A single claim which claims both an apparatus and the method steps of using the apparatus is indefinite under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph. See In re Katz Interactive Call Processing Patent Litigation, 639 F.3d 1303, 1318, 97 USPQ2d 1737, 1748-49 (Fed. Cir. 2011). In Katz, a claim directed to "[a] system with an interface means for providing automated voice messages…to certain of said individual callers, wherein said certain of said individual callers digitally enter data" was determined to be indefinite because the italicized claim limitation is not directed to the system, but rather to actions of the individual callers, which creates confusion as to when direct infringement occurs. Katz, 639 F.3d at 1318 (citing IPXL Holdings v. Amazon.com, Inc., 430 F.3d 1377, 1384, 77 USPQ2d 1140, 1145 (Fed. Cir. 2005), in which a system claim that recited "an input means" and required a user to use the input means was found to be indefinite because it was unclear "whether infringement … occurs when one creates a system that allows the user [to use the input means], or whether infringement occurs when the user actually uses the input means."); Ex parteLyell, 17 USPQ2d 1548 (Bd. Pat. App. & Inter. 1990) (claim directed to an automatic transmission workstand and the method of using it held ambiguous and properly rejected under 35 U.S.C. 112, second paragraph).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 3, 5-7, 9-10 and 12 -13 are rejected under 35 U.S.C. 103 as being unpatentable over Williamson et al (US 2020/0176396) in view Brown et al (US 6,168,704).
	With respect to Claim 1, Williamson et al discloses a method for patterning and filling features on a substrate comprising: forming a patterned dielectric layer (Figure 5A, 519; patterned by 314) on a substrate (Figure 5A, 312); forming an array of microvias (Figure 5B, via hole) in portions of the patterned dielectric layer where a feature is larger than or equal to a critical size (critical size is distance from left 313 to right 314 in Figure 5B); and plating the microvia. (Figure 5C, 318 and paragraph 37). See Figures 5A -5C and corresponding text, especially paragraph 37.
	Williamson et al does not disclose “ depositing a seed layer on a patterned dielectric layer, including the array of microvias; electroplating a metal layer on the seed layer that is on the array of microvias; and removing portions of the seed layer where no metal layer is electroplated”, as required by the Claims at hand.
	Brown et al is relied upon to disclose a plating process comprising depositing a seed layer (Figure 5E, 525B) on a patterned dielectric layer (Figure5E, 510), including the array of microvias; electroplating a metal layer (Figure 5G, 530) on the seed layer that is on the array of microvias; and removing portions of the seed layer where no metal layer is electroplated (Figure 5F). See Figures 5A-5G and corresponding text, especially column 8, line 15 to column 9, line 10. 
	It would have obvious to one of ordinary skill in the art, before the effective date of the invention, to use the plating process of Brown et al, in the process of Williamson et al, for its known benefit of filling a microvia as disclosed by Brown et al. The use of a known plating process, for its known benefit, filling a microvia, would have been prima facie obvious to one of ordinary skill in the art. 

	With respect to Claim 3, and the limitation “wherein microvias in the array of microvias have a diameter of greater than or equal to 1 micron, a spacing of less than or equal to 1 micron, and a depth of less than or equal to 2 microns”, changes in size are prima facie obvious. See In re Rose, 220 F2d 459, 105 USPQ 237 (CCPA 1955).
	With respect to Claim 5, Brown et al discloses no planarization is performed to remove portions of the seed layer. See Figure 5F of Brown et al and corresponding text, especially column 8, line 55-60.
	With respect to Claim 6, Williamson et al in view of Brown et al make obvious “a system for performing the method of Claim 1, comprising a patterning system; a seed layer deposition system; an electroplating system; and a seed layer removal system”, as all of the processing steps are disclosed.

With respect to Claim 7, Claim 7 is rejected for the reasons as discussed above with respect to Claim 1. Moreover, Williamson et al discloses patterning the dielectric layer with features larger than, equal to, and smaller than a critical size (critical size is distance from left 313 to right 314 in Figure 5B; smaller than critical size is the width of 314; and larger than critical size is the width at the top of the microvia in Figure 5B ).
With respect to Claim 9, Williamson et al discloses a diameter of 10 microns. See paragraph 22. Changes in size are prima facie obvious. See In re Rose, 220 F2d 459, 105 USPQ 237 (CCPA 1955).
  With respect to Claim 10, and the limitation “wherein microvias in the array of microvias have a diameter of greater than or equal to 1 micron, a spacing of less than or equal to 1 micron, and a depth of less than or equal to 2 microns”, changes in size are prima facie obvious. See In re Rose, 220 F2d 459, 105 USPQ 237 (CCPA 1955).
With respect to Claim 12, Brown et al discloses no planarization is performed to remove portions of the seed layer. See Figure 5F of Brown et al and corresponding text, especially column 8, line 55-60.
	With respect to Claim 13, Williamson et al in view of Brown et al make obvious “a system for performing the method of Claim 1, comprising a patterning system; a seed layer deposition system; an electroplating system; and a seed layer removal system”, as all of the processing steps are disclosed.

Claims 2 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Williamson et al (US 2020/0176396) in view Brown et al (US 6,168,704), and in further view of Sen et al (US 2015/0348895).
	Williamson et al and Brown et al are relied upon as discussed above. However, neither reference explicitly discloses the use of laser ablation or photolithography are used to form the microvias.
	Sen et al is relied upon to disclose the use of laser ablation (laser drilling) or photolithography to form microvias. See paragraph 120.
	It would have been obvious to one of ordinary skill in the art, before the effective date of the invention to use photolithography or laser ablation in the process as disclosed by Williamson et al and Brown et al, for their known benefit of forming microvias as disclosed by Sen et al. The use of a known process, for its known benefit, forming microvias, would have been prima facie obvious to one of ordinary skill in the art.
	With respect to Claim 2, Sen et al  discloses wherein forming the array of microvias comprises use of excimer laser ablation, photolithography, or direct laser writing, or wherein the critical size is about 10 microns. See paragraph 120.
	With respect to Claim 8, Sen et al disclose the use of laser drilling (laser ablation) to form the microvias. See paragraph 120. With respect to the fluence rate and process, the reaction conditions would be within the skill of one of ordinary skill in the art, as a matter of process engineering.

Claims 4 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Williamson et al (US 2020/0176396) in view Brown et al (US 6,168,704), and in further view of Thorseth et al  (US 2017/0114469).
Williamson et al and Brown et al are relied upon as discussed above. However, neither reference explicitly discloses the electroplating comprises a bottom-up filling process, and the bottom-up filling process uses a plating bath comprising suppressor additives and accelerator additives.
Thorseth et al discloses an electroplating which comprises a bottom-up filling process, and the bottom-up filling process uses a plating bath comprising suppressor additives and accelerator additives. See paragraphs 42-43.
	It would have been obvious to one of ordinary skill in the art, before the effective date of the invention to use an electroplating process in the process as disclosed by Williamson et al and Brown et al, for their known benefit filling a via with a metal as disclosed by Thorseth et al. The use of a known electroplating process, for its known benefit of filling microvias, would have been prima facie obvious to one of ordinary skill in the art.
	With respect to Claim 4, the combined references make obvious the limitation “ wherein the electroplating comprises a bottom-up filling process, and the bottom-up filling process uses a plating bath comprising suppressor additives and accelerator additives. See paragraphs 42-43 of Thorseth et al. 
With respect to Claim 11, the combined references make obvious the limitation “ wherein the electroplating comprises a bottom-up filling process, and the bottom-up filling process uses a plating bath comprising suppressor additives and accelerator additives. See paragraphs 42-43 of Thorseth et al. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER G GHYKA whose telephone number is (571)272-1669. The examiner can normally be reached Monday-Friday 9-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CHARLES GARBER can be reached on 571 272-2194. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).



 If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





AGG
October 27, 2022

/ALEXANDER G GHYKA/Primary Examiner, Art Unit 2812